UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 0-15423 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: BANCTRUST FINANCIAL GROUP, INC. 100 Saint Joseph Street, Mobile, AL 36602 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN FINANCIAL REPORT DECEMBER 31, 2009 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS Statements of net assets available for benefits 2 Statement of changes in net assets available for benefits 3 Notes to financial statements 4-12 SUPPLEMENTARY INFORMATION Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 13 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan We have audited the accompanying statements of net assets available for benefits of BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan as of December 31, 2009 and 2008 and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The supplemental schedule of assets (held at end of year) as of December 31, 2009, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Mauldin & Jenkins, LLC Birmingham, Alabama June 23, 2010 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 Assets Cash and cash equivalents $ $ Investments, at fair value: Mutual funds Money market funds BancTrust Financial Group, Inc. common stock Total investments Receivables: Employer contribution - Accrued income Total receivables Assets available for benefit Liabilities Due to broker for securities purchased - Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 2 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEAR ENDED DECEMBER 31, 2009 Additions to net assets attributed to: Net investment income: Interest and dividends $ Net appreciation in fair value of investments Contributions: Employer Employees Total additions Deductions from net assets attributed to: Plan expenses ) Benefits paid to participants ) Net increase in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 3 BANCTRUST FINANCIAL GROUP, INC. EMPLOYEE SAVINGS & PROFIT SHARING PLAN NOTES TO FINANCIAL STATEMENTS NOTE 1. PLAN DESCRIPTION The following description of the BancTrust Financial Group, Inc. Employee Savings & Profit Sharing Plan (the“Plan”) is provided for general information purposes only.Participants should refer to the Plan agreement for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan established January1, 1998 by BancTrust Financial Group, Inc. (the “Company”), under the provisions of Section401(a) of the Internal Revenue Code (IRC), which includes a qualified cash or deferred arrangement as described in Section 401(k) of the IRC, for the benefit of eligible employees of the Company. The Plan is available to all employees of the Company and its subsidiaries having at least one month of service and being 21years of age or older.In addition, any employee or participant whose employment has been terminated and who is subsequently reemployed is eligible to participate. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974(ERISA). Plan Administration The Plan’s assets are held, and the Plan is administered, by the Trust Department of BankTrust (the“Trustee”), a subsidiary of the Company. Contributions A participant may elect to contribute a specific percentage up to 75% of bimonthly or monthly compensation (as defined by the Plan), subject to the Internal Revenue Service (IRS) limitations. The Company matches employee contributions in accordance with the following schedule: 100% for the first 2% of employee contributions, 75% for the second 2% of employee contributions, 50% for the third 2% of employee contributions, up to a maximum of 75% of 6% employee contributions.Additional discretionary amounts may be contributed at the option of the Company's Board of Directors.No discretionary contributions were made for the years ended December 31, 2009 and 2008. Participant Accounts Individual participant accounts are maintained to reflect the participant’s contributions and earnings or losses thereon, employer matching contributions and allocated earnings or losses thereon, and employer profit sharing and allocated earnings or losses thereon. Allocations are based on the participant’s investment earnings or losses base, as defined, multiplied by the calculated rate of return for the separate investments.The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. 4 NOTES TO FINANCIAL STATEMENTS NOTE 1. PLAN DESCRIPTION (Continued) Forfeitures At December 31, 2009 and 2008, forfeited nonvested accounts totaled $7,200 and $28,149, respectively.The forfeited nonvested accounts will be used to reduce employer-matching contributions or to pay certain expenses of the Plan.Any excess forfeiture shall be allocated to remaining participants' accounts. Vesting Participants are immediately vested in their voluntary contributions, adjusted for allocated earnings or losses thereon.Vesting in the remainder of their account is based on years of credited service.Participants become 100% vested after three years of credited service for matching contributions and become 100% vested after five years of credited service for additional discretionary employer contributions with no vesting before three and five years of credited service. A participant also becomes fully vested in his or her account balance on the first day of the month coincident with or following the participant’s sixty-fifth birthday or upon death or termination of employment due to disability. Investment Options Participants may direct their contributions, and any related earnings or losses thereon, into various investment options including money market funds, mutual funds, or Company common stock.The underlying assets of mutual funds are invested in publicly traded equity, debt and other securities. Distributions Upon retirement, death, disability, or termination of service, a participant may elect to receive a lump sum distribution equal to his or her vested account balance or installment payments. Participant Loans Participant loans are not permitted by the Plan. Administrative Expenses Plan administrative expenses, with the exception of trustee fees, are paid by the Company.Trustee fees paid from the net assets of the Plan during the years ended December 31, 2009 and 2008 were $42,279 and $50,000, respectively. 5 NOTES TO FINANCIAL STATEMENTS NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements are presented on the accrual basis of accounting, in accordance with U.S. generally accepted accounting principles. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein.Actual results could differ from these estimates. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 4 for discussion of fair value measurements. Purchases and sales of investments are recorded on a trade-date basis. Interest income is recorded as earned on the accrual basis.Dividend income is recorded on the ex-dividend date.Net appreciation in fair value of investments, as recorded in the accompanying statements of changes in net assets available for benefits, includes changes in fair value of investments acquired, sold, or held during the year. Benefit Payments Benefits are recorded when paid. Subsequent Events The Plan Administrator has evaluated subsequent events through the date the financial statements were issued. 6 NOTES TO FINANCIAL STATEMENTS NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles. In June2009, the FASB issued SFAS No.168, “The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles a replacement of FASB Statement No.162” (“SFAS 168”). SFAS 168 was incorporated into the FASB ASC through ASU No.2009-02 on June30, 2009 and identifies the sources of accounting principles and the framework for selecting the principles used in the preparation of financial statements of nongovernmental entities that are presented in conformity with GAAP in the United States (the GAAP hierarchy).The adoption did not have a material impact on the Plan’s financial statements. Additional Fair Value Measurement Guidance. In April2009, the Financial Accounting Standards Board (“FASB”) issued new guidance for determining when a transaction is not orderly and for estimating fair value when there has been a significant decrease in the volume and level of activity for an asset or liability.The new guidance, which is now part of the FASB ASC Fair Value Measurements and Disclosures Topic, requires disclosure of the inputs and valuation techniques used, as well as any changes in valuation techniques and inputs used during the period, to measure fair value in interim and annual periods. In addition, the presentation of the fair value hierarchy is required to be presented by major security type as described in the FASB ASC Investments - Debt and Equity Securities Topic.The provisions of the new guidance were effective for interim periods ending after June15, 2009.The Plan adopted this new guidance effective December31, 2009, and determined it did not have a material effect on the Plan’s financial statements. Fair Value Measurements and Disclosures — Investments in Certain Entities That Calculate Net Asset Value per Share. In September2009, the FASB issued new guidance on the fair value measurements and disclosures of investments in certain entities that calculate net asset value per share (or its equivalent).The new guidance, which is now part of the FASB ASC Fair Value Measurements and Disclosures Topic, permits, as a practical expedient, a reporting entity to estimate the fair value of an investment within its scope using net asset value per share of the investment (or its equivalent) without adjustment, as long as the net asset value is calculated as of the reporting entity’s measurement date in a manner consistent with the measurement principles of FASB ASC Financial Services - Investment Companies Topic. The new guidance also requires certain disclosures about the attributes of investments measured at net asset value, such as the nature of any restrictions on the investor’s ability to redeem its investment at the measurement date or any unfunded capital commitments.The new guidance was effective on a prospective basis for the first reporting period, including interim periods, ending after December15, 2009.The Plan adopted this new guidance effective December31, 2009, and determined it had no effect on the Plan’s financial statements. 7 NOTES TO FINANCIAL STATEMENTS NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recent Accounting Pronouncements (Continued) Subsequent Events. The Plan has adopted certain provisions of FASB ASC Topic 855, “Subsequent Events,” which were issued in May 2009.This topic requires evaluation of subsequent events through the date that the financial statements are issued or are available to be issued.FASB ASC Topic 855 sets forth the period under which the reporting entity should evaluate the subsequent events to be recognized or disclosed, the circumstances under which the reporting entity should recognize the events or transactions that occur after the balance sheet date, and the disclosures that the reporting entity should make about the subsequent events. In February 2010, the FASB issued Accounting Standards Update (“ASU”) No. 2010-09 “Subsequent Events (Topic 855)-Amendments to Certain Recognition and Disclosure Requirements” which removes the requirement for U.S. Securities and Exchange Commission (the “SEC”) filers to disclose the date through which subsequent events have been evaluated.The ASU No. 2010-09 is effective upon issuance.Events that have occurred subsequent to December 31, 2009 have been evaluated by the Plan in accordance with ASU No. 2010-09. In addition, the following accounting pronouncement was issued by FASB, but is not yet effective: Improving Disclosures about Fair Value Measurements. In January2010, the FASB issued guidance to improve the disclosures related to fair value measurements.The new guidance requires expanded fair value disclosures, including the reasons for significant transfers between Level 1 and Level 2 and the amount of significant transfers into each level disclosed separately from transfers out of each level. For Level 3 fair value measurements, information in the reconciliation of recurring Level 3 measurements about purchases, sales, issuances and settlements shall be presented separately on a gross basis, rather than as one net number.In addition, clarification is provided about existing disclosure requirements, such as presenting fair value measurement disclosures for each class of assets and liabilities that are determined based on their nature and risk characteristics and their placement in the fair value hierarchy (that is, Level 1, 2, or 3), as opposed to each major category of assets and liabilities, as required in the previous guidance.Disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements will be required for fair value measurement that fall in either Level 2 or Level 3.The new guidance is effective for interim and annual reporting periods beginning after December15, 2010, except for the disclosures related to the gross presentation of purchases, sales, issuances and settlements for Level 3 fair value measurements, which are effective for reporting periods beginning after December15, 2011.The expanded disclosures will be included in the Plan’s financial statements effective December31, 2010, except for the disclosures related to the gross Level 3 presentation, which will be included in the Plan’s financial statements effective December31, 2011. 8 NOTES TO FINANCIAL STATEMENTS NOTE 3. INVESTMENTS The fair value of individual assets that represent 5% or more of the Plan’s net assets available for benefits as of December31, 2009 and 2008 are as follows: Units Fair Value 2009: Washington Mutual Investors Fund $ American Balanced Fund Prime Obligation Fund # 10 AMCAP Fund Fundamental Investors Fund New Perspective Fund Capital Income Builder Fund 2008: Washington Mutual Investors Fund $ American Balanced Fund AMCAP Fund BancTrust Financial Group, Inc. common stock Fundamental Investors Fund New Perspective Fund Capital Income Builder Fund For the year ended December31, 2009, the Plan’s investments appreciated (depreciated) in fair value as follows: Fair value as determined by quoted market value: Mutual funds $ BancTrust Financial Group, Inc. common stock ) $ 9 NOTES TO FINANCIAL STATEMENTS NOTE 4. FAIR VALUES DISCLOSURES Fair Value Measurements In accordance with the Fair Value Measurements and Disclosures topic (FASB ASC 820), The Plan measures the fair value of Plan assets using the fair value as the price that would be received to sell an asset or paid to transfer a liability in the principal market for that asset or liability. These measurements are classified into a hierarchy framework by the inputs used to perform the fair value calculation. The hierarchy prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are described below: Level1 Observable inputs which reflectquoted prices for identical assets or liabilities in active markets at the measurement date. Level2 Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level3 Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The following table presents financial assets measured at fair value by level within the fair value hierarchy as of December 31, 2009 and 2008: Fair Value Measurements at December 31, 2009 Fair Value (Level 1) (Level 2) (Level 3) Mutual Funds: Growth funds $ $ $
